                 Case 3:20-cv-05910-LB Document 69 Filed 09/24/20 Page 1 of 3




 1
   JEFFREY BOSSERT CLARK
 2 Acting Assistant Attorney General
   AUGUST FLENTJE
 3 Special Counsel to the Acting
   Assistant Attorney General
   ALEXANDER K. HAAS
 4 Branch Director
   DIANE KELLEHER
 5 Assistant Branch Director
   SERENA M. ORLOFF
 6 MICHAEL DREZNER
   STUART J. ROBINSON
 7 Trial Attorneys
   United States Department of Justice
 8 Civil Division, Federal Programs Branch
   Ben Franklin Station, P.O. Box No. 883
 9 Washington, DC 20044
10 Phone: (202) 305-0167
   Fax: (202) 616-8470
11 E-mail: serena.m.orloff@usdoj.gov
   Counsel for Defendants
12
                              IN THE UNITED STATES DISTRICT COURT
13
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15
      U.S. WECHAT USERS ALLIANCE, et al.,
16                                                             Case No. 3:20-cv-05910-LB
                                  Plaintiffs,
17                                                             DEFENDANTS’ MOTION
                 v.                                            TO SHORTEN TIME
18
      DONALD J. TRUMP, President of the United
19    States, and WILBUR ROSS, Secretary of
      Commerce,
20

21             Defendants.

22
              Pursuant to Civil Local Rule 6-3, Defendants Donald J. Trump, President of the United States,
23
     and Wilbur Ross, in his official capacity as Secretary of Commerce (the “Secretary”), respectfully
24
     request that the Court shorten the time for briefing on their motion to stay the Court’s preliminary
25
     injunction pending any appeal. In support of that request, Defendants respectfully state as follows:
26
27

28 U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Defendants’ Motion to Shorten Time
                                                                1
30
                   Case 3:20-cv-05910-LB Document 69 Filed 09/24/20 Page 2 of 3




 1            1.      The Court issued its order granting Plaintiffs’ motion for a preliminary injunction on

 2 Saturday, September 19, 2020, ECF No. 59 (“Order”), after expedited briefing on the prior day, Friday

 3 September 18, 2020. The Order enjoins the Secretary’s implementation of Executive Order 13,943, as

 4 set forth in the Secretary’s Identification of Prohibition Transactions, issued September 18, 2020

 5 (limited to the Identification of Prohibited Transactions 1 through 6). See Order at 22.

 6            2.      Defendants have moved to stay the preliminary injunction pending any appeal to the U.S.

 7 Court of Appeals for the Ninth Circuit and, if necessary, the Supreme Court. Pursuant to Local Civil

 8 Rule 7-2, such a motion would not be submitted for the Court’s consideration for at least 35 days.

 9            3.      In light of the nationwide preliminary relief entered by the Court, in conjunction with the

10 national security and foreign policy concerns raised by Defendants, Defendants respectfully request that
   the Court shorten the time for consideration of their motion, such that the Court will issue its ruling on
11
   the motion to stay on or before October 1, 2020.
12
           4.      Undersigned counsel for Defendants conferred by phone and email with Michael Bien of
13
   Rosen Bien Galven & Grunfeld, one of the counsel for Plaintiffs in this action. Mr. Bien indicated that
14
   Plaintiffs oppose Defendants’ requested schedule because they are short-staffed with certain team
15
   members on vacation and others working on other expedited matters, and because Monday is Yom
16
   Kippur, but would respond to the motion in seven days. Defendants respectfully respond that although
17
   their team, too, is juggling multiple expedited matters, they nevertheless responded to Plaintiffs’
18
   renewed motion for a preliminary injunction during the weekend of Rosh Hashanah, and that the
19
   national security interests implicated by this case warrant expeditious resolution. Defendants thus
20 respectfully request that the Court shorten time as requested herein.

21            5.      Granting the relief requested herein would not affect the other deadlines in this case. The
22 Court has previously modified the deadlines related to Plaintiffs’ motion for a preliminary injunction,

23 ECF No. 17, and Plaintiffs’ renewed motion for a preliminary injunction, ECF No. 48.

24 Dated: September 24, 2020                            Respectfully submitted,
25
                                                        JEFFREY BOSSERT CLARK
26                                                      Acting Assistant Attorney General

27

28 U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Defendants’ Motion to Shorten Time
                                                                2
30
                 Case 3:20-cv-05910-LB Document 69 Filed 09/24/20 Page 3 of 3




 1
                                                        AUGUST FLENTJE
 2                                                      Special Counsel to the Acting
                                                        Assistant Attorney General
 3

 4                                                      ALEXANDER K. HAAS
                                                        Branch Director
 5
                                                        DIANE KELLEHER
 6                                                      Assistant Branch Director

 7                                                      /s/ Serena Orloff
                                                        SERENA M. ORLOFF
 8                                                      MICHAEL DREZNER
 9                                                      STUART J. ROBINSON
                                                        Trial Attorneys
10                                                      United States Department of Justice
                                                        Civil Division, Federal Programs Branch
11                                                      Ben Franklin Station, P.O. Box No. 883
                                                        Washington, DC 20044
12
                                                        Phone: (202) 305-0167
13                                                      Fax: (202) 616-8470
                                                        E-mail: serena.m.orloff@usdoj.gov
14
                                                        Counsel for Defendants
15

16

17

18

19

20

21

22

23

24

25

26
27

28 U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Defendants’ Motion to Shorten Time
                                                                3
30
